Title: To Benjamin Franklin from Dumas, 3[–9] March 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
LaHaie 3e.[–9] Mars 1779
Je viens ce soir de chez notre Ami. Le Committé, dont j’ai parlé dans ma précédente, n’a rien fait encore. Notre Ami va demain à Amsterdam, où les Bourguemaîtres l’ont mandé pour conférer avec lui. Ce matin Sir J. Y., après avoir quelque temps paradé dans l’antichambre, ayant à la main une Lettre du Roi d’Angleterre pour le St——, l’a remise à celui-ci, qui l’ayant lue, & Sir J. ayant ensuite conféré une demi-heure avec lui, a congédié incontinent tout le monde, s’est rétiré, trouvé mal, & n’a presque rien mangé à table, contre son ordinaire. Le Gd. Pre——, après que Sir J. avoit été chez lui aussi, s’étoit rendu ensuite chez le St——
4e.
  Le St—— a été vu ce matin bien portant, & de bonne humeur. Je n’ai pu savoir encore ce qui lui avoit causé du spleen.
  6e.
  Notre Ami est revenu. J’ai appris de lui, que le Spleen du 3e. a été occasionné par la déclaration que lui ont faite les Députés de Rottm., qu’il ne leur est plus possible de se refuser aux pressantes sollicitations de leur Ville, pour qu’elle se conforme à l’avis d’Amsterdam & de Harlem. L’avis de l’Amirauté est prêt: on le tient encore secret; mais je sais de très-bonne part, qu’il sera tel qu’Amstm. le desire, c’est-à-dire, de donner convoi aux vaisseaux de la Rep. selon toute l’étendue des Traités, sans exception des bois de construction.

Le jour de naissance du Prince, célébré hier, est cause qu’on n’a rien fait tous ces jours passés. Si j’apprends quelque chose dans la journée je l’ajouterai.
Les Etats d’Hollande ne recommenceront que demain leurs séances. Je suis avec un très-grand respect, Monsieur Votre très-humble & très obéissant serviteur
D
Passy à S.E.M. Franklin
 
Addressed: à Son Excellence / Monsieur Franklin Esqr. / Ministre Plénipotentiaire / des Etats-Unis de l’Amérique / à Passy.
Notation: Dumas March 3 1779
